Appeal from order and judgment (one paper), Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about November 1, 2001, which denied petitioners’ application challenging respondent New York City Campaign Finance Board’s determination “to suspend payment of public [matching] funds at this time,” and dismissed the petition, unanimously dismissed, without costs.
Insofar as petitioners challenge respondent’s determination to suspend payment of matching funds under the New York City Campaign Finance Act (Administrative Code of City of NY § 3-701 et seq.) based on a preliminary pre-election audit, the claim is moot since the 2001 election has been held and this Court can no longer grant the relief requested (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Nor is the exception to the mootness doctrine applicable here (see Matter of Gold-Greenberger v Human Resources Admin., 77 NY2d 973). Furthermore, any claim for postelection payment of matching funds is premature since there has been no final audit of petitioners’ campaign and no final determination of petitioners’ eligibility (see Matter of Committee to Save Beacon Theater v City of New York, 146 AD2d 397, 403). Accordingly, the appeal should be dismissed. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.